Citation Nr: 0838199	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

3.  Entitlement to service connection for a low back 
disorder, diagnosed as degenerative joint disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1971.

This matter is on appeal from the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
PTSD has been productive of not more than an occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks.  

2.  The veteran's tinnitus is assigned a 10 percent rating, 
the maximum rating authorized under Diagnostic Code (DC) 
6260.

3.  A chronic low back disorder was not manifest during 
service; lumbar spine pathology was not identified for many 
years after service; the veteran's current low back disorder 
is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.1, 4.7, 4.130, DC 9411 (2008).  

3.  There is no legal basis for the assignment of an initial 
rating in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2008); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

1.  A low back disorder, diagnosed as degenerative joint 
disease, was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

In cases where the veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

PTSD

In this case, the veteran is currently assigned a 30 percent 
rating for PTSD.  In order to be entitled to the next-higher 
50 percent rating, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short and long 
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

After considering the symptoms the veteran displayed 
throughout the course of his claim, the Board has concluded 
that his PTSD symptomatology more closely approximates the 
currently-assigned 30 percent disability rating.  

First, there was no record of any observed inability to 
understand and process complex commands.  Additionally, there 
was no indication of a flattened affect or circumstantial, 
circumlocutory, or stereotyped speech.

Next, at the September 2005 VA examination, the examiner 
observed that the veteran's memory was impaired, but to a 
mild degree "such as forgetting names, directions, [and] 
recent events."  At his April 2007 VA examination, he again 
exhibited poor short term memory, but there was no impairment 
of the thought process.  This impairment was also noted by a 
physician in June 2007, who commented that the veteran had 
"problems with his recent memory."  However, there was 
never an indication that his long-term memory was similarly 
impaired.  

The September 2005 VA examination report specifically noted 
that the veteran's judgment was not impaired.  The April 2007 
examiner noted that the veteran did not engage in any 
socially inappropriate behavior.  Further, he reported that 
he liked to participate in some of his young children's 
activities and that he spent time with a friend at a smoke 
shop.  Although a history of drugs and alcohol was 
acknowledged, he indicated that he had quit excessive use 
since 1990 and did not report any legal problems.  This 
evidence suggests that his judgment is not impaired.

Furthermore, in the September 2005 VA examination report, the 
veteran's abstract thinking processes were normal.  At his 
April 2007 VA examination, he again exhibited good analysis, 
abstracting and calculation skills.  In June 2007, he 
reported experiencing periodic auditory hallucinations but 
this is not otherwise reported in the VA examinations or 
other outpatient treatment records.  

The veteran also reported a "persistent feeling of 
detachment or estrangement from others," and blamed his 
irritability for the loss of employment in the past.   The 
Board also notes that, in a June 2007 evaluation, the private 
physician believed that the veteran was "100% disabled" and 
"unemployable" due to PTSD symptomatology but this is 
inconsistent with the veteran's own statements that he could 
not work because of a low back disorder and had previously 
been employed in the same job for approximately 23 years.

Hypervigilance appears to be the veteran's most prominent 
symptom; however, this symptomatology goes more to the issue 
of diagnosis rather than a current rating.  Nonetheless, at 
the September 2005 VA examination, he complained of short-
term sleep, flashbacks and nightmares.  The examiner observed 
a "persistent, exaggerated startle response," as well as a 
depressed mood, and "passive thoughts of death."  The 
examiner did not believe that this affected "his ability to 
function independently and effectively," and also concluded 
that he was of no danger to himself or others.  

At his second VA examination in April 2007, he again 
complained of hypervigilance and was easily startled.  He 
also again indicated some suicidal ideation, and the examiner 
noted that his irritability had increased since his September 
2005 examination.  The veteran complained of anxiety, 
irritability and intrusive thoughts to another physician in 
June 2007.  

The veteran has maintained that these symptoms have caused an 
impairment of his social integration.  In his September 2005 
VA examination, he asserted an inability "to perform daily 
functions" and that he did not like large crowds.  His 
current drug use was undetermined, but he admitted some 
illegal drug use in 2005, but indicated at his April 2007 VA 
examination that he stopped excessive drug usage in 1995.  

In concluding that the evidence does not support a disability 
rating in excess of 30 percent, the Board has also considered 
the veteran's Global Assessment of Functioning (GAF) score 
assigned in both of his VA examinations.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM IV)).  

In this case, the veteran received GAF scores of 60 in 
September 2005 and 54 in April 2007.  Scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
While scores ranging from 61-70 reflect some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board finds that the moderate symptoms described in the 
DSM-IV in connection with a GAF scores of 60 and 54 more 
nearly equate with the veteran's overall level of disability, 
with no more than an occasional decrease in work efficiency 
and intermittent inability to perform tasks.  The veteran's 
PTSD symptoms are not consistent flattened affect, 
disturbance of speech, difficulty understanding complex 
commands, impaired long-term memory, or impaired judgment or 
abstract thinking.  

While the evidence shows definite psychological impairment 
(impaired short-term memory, hypervigilance, exaggerated 
startle, irritability, intrusive thoughts, sleep impairment), 
a rating in excess of 30 percent is not warranted at this 
time.  

The Board recognized that the April 2007 examination report 
noted a worsening of the veteran's symptomatology since the 
September 2005 examination.  This is consistent with a slight 
worsening of the GAF score (from 60 to 54) and complaints of 
increased irritability.  However, the Board finds that the 
over-all disability picture currently manifested remains 
consistent with a 30 percent rating, but no more.

Significantly, as noted above, the criteria for a 50 percent 
rating, i.e. flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; and 
impaired abstract thinking have not been shown.  The veteran 
is married, has maintained a relationship with his spouse, 
has a positive relationship with his children, and has social 
interaction with friends.  Further, it does not appear that 
he is on any psychiatric medication.

Based on the above, an initial evaluation in excess of 30 
percent is not warranted for any portion of the rating period 
on appeal.  In reaching this conclusion, the benefit of the 
doubt doctrine has been applied where appropriate. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the statements from the veteran 
regarding his PTSD, specifically his belief that his 
disability picture is more severe than that contemplated by a 
30 percent rating.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to them through his senses.  Layno, 6 Vet. App. at 
470. As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity to warrant a higher rating.  
Specifically, he asserts that he was told that the award of a 
combat infantryman's badge entitled him to an 80 percent 
rating.  However, the nature of the veteran's active duty 
service goes to the issue of service-connection (which has 
already been established), not to the current level of 
impairment.  Moreover, the regulations do not provide for an 
80 percent rating for PTSD.  

Rather, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than his assessment of the severity of his disability. 

Therefore, in view of the evidence presented, the Board 
concludes that the veteran's symptoms more closely 
approximate a 30 percent disability rating.  As such, the 
appeal is denied.

Tinnitus

A review of the record indicates that, in an October 2005 
rating decision, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating pursuant 
to 38 C.F.R. § 4.87, DC 6260, the maximum rating available 
for this disability.  

In November 2006, the veteran submitted a Notice of 
Disagreement to this rating.  In a July 2007 Statement of the 
Case (SOC), the RO denied an increased rating because DC 6260 
offers no provision for assignment of an evaluation in excess 
10 percent.  He appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court 
of Appeals for Veterans' Claims (CAVC) held that the pre-1999 
and pre-June 13, 2003, versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the Federal Circuit.  The Federal 
Circuit, however, concluded that the CAVC erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.  See Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006)

In this case, the veteran's tinnitus has been assigned a 
rating of 10 percent, the maximum schedular rating available.  
38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon 
which to award a disability rating in excess of 10 percent or 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Finally, concerning both increased-rating claims, the 
evidence of record does not reflect that the disabilities at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  

Of note, the veteran has never been hospitalized for PTSD.  
Moreover, by his own statements, he voluntarily stopped 
working due to a low back disorder.  Consequently, the Board 
finds that referral for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2008) is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Service Connection for a Low Back Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service treatment records indicate that he 
complained of back pain to aid station medics in June 1970 
after falling down a hill while deployed in the field.  
His low back pain apparently continued through the rest of 
1970, as he again complained of daily back pain at an 
orthopedic evaluation in February 1971.  There, the 
evaluating physician observed a lumbar muscle sprain in the 
L4-L5 area, but noted that the veteran exhibited "full 
painless [range of motion]."  

X-rays taken in conjunction with the examination were 
negative.  The physician subsequently diagnosed the veteran 
with a "chronic back strain."  At his separation physical, 
also in February 1971, he again noted persistent low back 
pain since his fall the previous year.  However, since low 
back pathology was not identified, the Board finds no 
evidence of a chronic disorder in service.

The next indication in the record of chronic back symptoms is 
contained in the veteran's statement at his April 2007 VA 
examination that he had no "real major problem with his back 
until 1985."  The earliest indication of actual treatment, 
however, is not until January 2000, where he complained that 
his back pain was due to his fall in Vietnam, and had been 
typically bothersome "a few times a year," and would last 
several days, but then resolve with no residual.   He 
believed that the pain, though, had been worsening in recent 
years.  

In this case, even accepting low back symptomatology as early 
as 1985, the Board emphasizes the multi-year gap between 
discharge from active duty service (1971) and 1985 
(approximately a 14-year gap).  Of note, his VA treatment 
records from 1985-1986 do not mention any low back 
complaints.

Nonetheless, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued low back disorder since active service is 
inconsistent with the other evidence of record.  While his 
service treatment records indicate low back pain throughout 
service and on his separation physical, the lack of post-
service symptoms in the 14 years before the veteran claimed 
his back pain began in 1985 weighs against a finding of 
continuity.
 
The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for at least 14 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

Next, service connection may also be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  Outpatient treatment records 
reflect essentially on-going treatment for low back pain.  

In January 2000, the treating physician noted a "slight 
hypalgesia in the S1 distribution," and that the veteran's 
range of motion was slightly impaired.  An associated 
radiographic image in January 2000 indicated degenerative 
joint disease at the L5-S1 disk, with some collapse and end 
plate changes.  The remainder of the spine was normal.  An 
MRI in February 2000 also indicated a "large disk herniation 
at L5-S1," and a "central disk protrusion at L4-[L]5."  
The record also suggests that he underwent a microdiskectomy 
in 2002.  

In April 2007, the veteran underwent a VA examination for the 
purpose of addressing medical nexus.  The VA examiner noted 
sacroiliac tenderness and less than normal range of motion, 
and a corresponding X-ray indicated disk space narrowing at 
the L5-S1 disk.  He also again complained of radiating pain 
into his left leg.  Degenerative joint disease in the lumbar 
spine was diagnosed.  

The examiner emphasized that there was a significant gap in 
time between the veteran's release from active duty and his 
initial complaints.  Additionally, the examiner noted that 
the veteran worked in pipeline construction from 1973 to 
2006, implying that this physically demanding work was a 
likely an intervening cause of the veteran's back pain.  
Thus, the examiner concluded that it was less likely than not 
that the current disability was due to his back strain in 
service.  

In support of his claim, the veteran submitted a June 2007 
statement from a private osteopathic doctor.  This doctor 
opined that the veteran's injuries on active duty would 
result in "some degree of permanent injury" and, even 
though there was a gap in treatment records, the imaging 
technology during that time, which would have aided the 
diagnosis, was unavailable.  This statement also refutes the 
implication that the veteran's work for in pipeline 
construction was not as physically demanding as he was a 
truck driver.  

Based on the information contained in the April 2007 VA 
examination report, the veteran's statements and his own 
examination of the veteran, the private doctor concluded that 
the veteran's disability was more likely than not connected 
to his Vietnam back injury. 

When weighing medical evidence, the Board is not bound to 
accept any one opinion (whether from a VA examiner, private 
physician, or other source) concerning the merits of a claim. 
See Hayes v. Brown, 5 Vet. App. 60 at 69 (1993). The 
probative value of a medical opinion is generally based on 
the scope of the examination, as well as the relative merits 
of the expert's qualifications and analytical assessments. 
See Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  In 
its decision, the Board may favor one expert's opinion over 
another as long as an adequate statement of reasons and basis 
is given.  See Owens v. Brown, 7 Vet. App. 429 at 434 (1995).

Although the Board gives significant credence to the opinion 
of the osteopathic doctor, the Board gives greater weight to 
the opinion of the VA examiner for the following reasons.  
First, the VA examiner's opinion is based on a review of the 
entire claims file, including the veteran's service treatment 
records, VA records and a corresponding X-ray.  The private 
doctor's background information was limited to the April 2007 
VA examination report and the statements of the veteran.  
Most notably, there is no indication that the private doctor 
reviewed the service treatment records, which provided the 
nature of the initial injury.  

Further, by the veteran's own statements, his back pain was 
not significant until 1985 (14 years after he left active 
duty).  Moreover, he stated in January 2000 that he did not 
begin to experience radiating pain until 1999 (almost 28 
years later).  In addition, there was no indication of spinal 
disc pathology in the 1971 X-ray, suggesting that he had no 
chronic disability at that time.  

Although the private doctor correctly pointed out that the 
imaging technology of that time period was not as good as the 
current, the examiner at the April 2007 VA examination was 
able to discern disc space narrowing in a presumably similar 
x-ray image.  Also of note, there is no indication of back 
pain complaints in the veteran's medical records from 1985-
1986 even though, according to his statements, his back pain 
would have been present.  Therefore, the Board finds that VA 
examiner's opinion to be more consistent with the record.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed low 
back degenerative joint disease and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's PTSD and tinnitus claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Concerning the veteran's low back disorder claim, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
veteran in August 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for his low 
back disorder claim.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO obtained the veteran's 
service treatment records.  Additionally, the RO was able to 
consider all outpatient treatment records from either VA 
sources or the veteran's own private physicians.  

Additionally, specific VA medical opinions pertinent to the 
issue on appeal were obtained in September 2005 and April 
2007.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.

Service connection for a low back disorder, diagnosed as 
degenerative joint disease is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


